     Case 1:13-cv-08502-LAK Document 45 Filed 11/01/18 Page 1 of 4
         Case 1:13-cv-08502-LAK Document 44 Filed 10/29/18 Page 1 of 4                                       r
                                                                                  USDCSDNY
                                                                                                             i
                                                                                                             !
                                                                                                             I
                                                                                  DOCUMENT


UNITED STATES DISTRJCT COURT
                                                                                  ELECTRONICALLY
                                                                                  DOC#::~--rl--1---:-J~--    'i
                                                                                                             I
SOUTHERN DISTRJCT OF NEW YORK
                                                                                  DA:i:E-FILED:   ,-   ,.,
                                                                                                             I
 -----------------------------------------------------------
 UNITED STATES OF AMERJCA ex rel. DAVID
 HEISLER; and STATE OF NEW YORK ex rel.
                                                                        X
                                                                                                             II
 DAVID HEISLER,

                   Plaintiffs,

          - against-
                                                                                                             I
                                                                                                             Il
                                                                                                             I
CENTERLIGHT HEALTHCARE and CENTERLIGHT
HEALTH SYSTEM,                                                              13 Civ. 8502 (LAK)(GWG)
                                                                                                             I
                  Defendants.
                                                                                                             I
-------------------------------------------------------------------     X
UNITED STATES OF AMERJCA,

                  Plaintiff-Intervenor,

          - against -

CENTERLIGHT HEALTHCARE, INC.,

                   Defendant.
 --------------------------------------------------------------------   X

 STATE OF NEW YORK,

                   Plaintiff-Intervenor,

          - against-

 CENTERLIGHT HEALTHCARE, INC.,

                   Defendant.
 -------------------------------------------------------------------    X

                                    JOINT NOTICE OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(l), this is a Joint Notice of Dismissal

by (a) the United States of America ("United States"), by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, (b) the State of New York, by its


                                                   Pagel of 4
     Case 1:13-cv-08502-LAK Document 45 Filed 11/01/18 Page 2 of 4
        Case 1:13-cv-08502-LAK Document 44 Filed 10/29/18 Page 2 of 4




attorney, Barbara D. Underwood, Attorney General of the State ofNew York, and (c) therelator

David Heisler ("Relator") (together with the United States and the State of New York, the

"Plaintiffs").

                                            RECITALS

        WHEREAS, the United States filed a Stipulation and Order of Settlement, which this

Court so-ordered on March 27, 2018 (the "United States Stipulation");

        WHEREAS, the State of New York filed a separate Stipulation and Order of Settlement,

which this Court so-ordered on March 27, 2018 (the "State Stipulation");

        WHEREAS, Relator, together with CenterLight Healthcare, Inc. and CenterLight Health

System, Inc., recently reached an agreement to resolve Relator's claims for expenses, costs, and

attorneys' fees pursuant to 31 U.S.C. § 3730(d) and N.Y. State Fin. Law§ 190(6)(a);

        WHEREAS, pursuant to Paragraph 18 of the United States Stipulation and Paragraph 23

of the State Stipulation, the Plaintiffs agreed to file a Notice of Dismissal of the United States'

Complaint-In-Intervention, the State of New York's Complaint-In-Intervention, and Relator's

Complaint upon receipt of the payments set forth in Paragraph 3 of the United States Stipulation

and Paragraphs 4 - 7 of the State Stipulation;

        WHEREAS, the payments set forth in Paragraph 3 of the United States Stipulation and

Paragraphs 4 - 7 of the State Stipulation have been received;

        THEREFORE, IT IS HERBY STIPULATED AND AGREED:

        I. Pursuant to Federal Rule of Civil Procedure 4l(a)(l), flS well as the terms and

            conditions of the United States Stipulation and the State Stipulation, Plaintiffs hereby

            dismiss:

                 a. the United States' Complaint-In-Intervention;
Case 1:13-cv-08502-LAK Document 45 Filed 11/01/18 Page 3 of 4
 Case 1:13-cv-08502-LAK Document 44 Filed 10/29/18 Page 3 of 4




        b. the State of New York's Complaint-In-Intervention; and

        c. Relator's Complaint.

 2. As stated in Paragraph 18 of the United States Stipulation, as to the United States, the

    dismissal shall be with prejudice only as to claims related to the Covered Conduct

    that are being released pursuant to the United States Stipulation, and shall be without

    prejudice as to all other claims and conduct.

 3. As stated in Paragraph 23 of the State Stipulation, as to the State ofNew York, the

    dismissal shall be with prejudice only as to claims released in Paragraph 8 of the State

    Stipulation, and shall be without prejudice to the claims reserved in Paragraph 9 of

     the State Stipulation and all other claims and conduct.

 4. As to Relator, the dismissal shall be with prejudice as to all claims in Relator's

     Complaint.


 Dated: Octobel   1, 2018
                                       FOR THE UNITED STATES OF AMERICA

                                       GEOFFREY S. BERMAN
                                       United States Attorney for the
                                       Southern District of New York



                                By:

                                       Assistant United States Attorney
                                       86 Chambers Street
                                       New York, New York 10007
                                       Telephone: (212) 637-2706
                                       Email: Jeffrey.Powell@usdoj.gov
Case 1:13-cv-08502-LAK Document 45 Filed 11/01/18 Page 4 of 4                I
 Case 1:13-cv-08502-LAK Document 44 Filed 10/29/18 Page 4 of 4               !

                                                                             i
                                                                             I
                                                                             I
                                                                             I
   Dated: Octob~ f, 2018

                                    FOR THE STATE OF NEW YORK                I
                                                                             I
                                    A      N.SCOTT
                                                                             I
                                                                             f
                                    Special Assistant Attorney General
                                    Medicaid Fraud Control Unit
                                    28 Liberty Street
                                                                             I;
                                    New York, NY 10005
                                    Telephone: (212) 417-5322                I
                                    Email: Alee.Scott@ag.ny.gov              i
   Dated: October LZ, 2018

                                     FOR RELATOR DAVID HEISLER

                                      YANKWITT LLP


                             By:    -4 ;'M~.               Esq
                                      140 Grand Street, Suite 501
                                      White Plains, NY 10601
                                      Telephone: (914) 686-1500
                                      Email: Kathy@Yankwitt.com


                                      LAW OFFICE OF ANDREA PAPARELLA, PLLC

                             By:
                                      ANDREA M. P~Esq.
                                      150 West 28 th Street, Suite 1603
                                      New York, NY 10001-5304
                                      Telephone: (212) 675-2523
                                      Email: ap@andreapaparella.com




                                   Page 4 of 4
